Title: From John Adams to the President of the Congress, 27 August 1778
From: Adams, John
To: President of Congress,Laurens, Henry


     
      Sir
      Passi August 27 1778
     
     I have the Honour to inclose, the last Gazettes by which Congress will see the Dearth of News in Europe at present. We expect an Abundance of it at once soon, as We have had nothing from America Since 4. July.
     The French Fleet went out again from Brest the seventeenth: but We have not yet heard that the English Fleet is out. While the two Fleets were in Harbour, the British East India Fleet, and another Small West India Fleet got in,—a Misfortune of no small Moment, as the British Financies, will receive by means of it, a fresh Supply of Money for the present and their Fleet a considerable Reinforcement of Seamen. I have the Honour to be with the highest Respect, sir, your most obedient, humble servant,
     
      John Adams
     
    